Title: To James Madison from Return Jonathan Meigs Jr., 10 March 1815
From: Meigs, Return Jonathan Jr.
To: Madison, James


                    
                        
                            Sir
                        
                        Washington March 10. 1815
                    
                    At the request of the Freinds of Mr Champlin of N Y I mention him as a Candidate for the District Attorneyship of that State—of the Extent of his legal abilities I am not inform’d—but (being natives once of the same State) know that his political Course has been correct—& in a State in which not unfrequently sectional Schisms have arisen & in which he now resides—his Views & actions & political Efforts have been purely national. Very respectfully yr Obt St
                    
                        RJ Meigs.
                    
                